  8:20-cv-00127-RGK-PRSE Doc # 11 Filed: 05/27/20 Page 1 of 1 - Page ID # 31



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

PATRICIA ANN SANCHEZ,

                           Plaintiff,                          8:20CV127

             vs.
                                                           MEMORANDUM
NEBRASKA STATE LOTTERY and                                  AND ORDER
IOWA STATE LOTTERY,

                           Defendants.


      This matter is before the court on its own motion. On April 28, 2020, the court
ordered Plaintiff to apprise the court of her current address. (Filing 10.) The court
cautioned Plaintiff that failure to update her address within 20 days would result in
dismissal of her claims against Defendants without further notice. (Id.) Plaintiff has
not responded to this court’s Memorandum and Order and has not updated her
address with the court.

      IT IS THEREFORE ORDERED that Plaintiff’s claims against Defendants are
dismissed without prejudice, and judgment shall be entered by separate document.

      DATED this 27th day of May, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
